Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 8-12, 16, 18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Freidman USPN 10,780,280 alone, or alternatively in view of Rasor et al. RE 30,366.
	For claim 1, Friedman teaches a collapsible anchoring device 100 (fig.1) and column 5 lines 21-30, having at least one pacing electrode 112-118 column 8 lines 34- .

Claim 3 and 19-20, 24, 28, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman USPN 10,780,280 alone, or alternatively in view of Rasor et al. RE 30,366.
For claim 19, Friedman teaches a collapsible anchoring device 100 (fig.1) and column 5 lines 21-30, having at least one pacing electrode 112-118 column 8 lines 34- 44, which is used with a pulse generator with the use of leads. Column 6 lines 44-55. While the reference does not state that the device has a pulse generator connector on a proximal portion with an electrical connection extending to an electrode, the device is disclosed as being used remotely connected to a pulse generator from leads or positioned in the body 103 which inherently has an electrical connector extending to the electrode.  Since the electrodes are against the septum when in use, it would have been obvious to run an electrical path through the proximal portion to a connector on the proximal outer surface for connecting to the leads and pulse generator especially in an arrangement as shown by Rasor. . For claims 3 and 20. Friedman teaches the use of braided wires with a Dacron (fabric) covering and while he does not teach weaving the wires into the Dacron it would have been an obvious modification to help retain the covering onto the framework. For claims 24 and 28, See proximal disk 110 and distal disk and reduced cylindrical portion and septum use in fig. 3. For claims 31 and 34, the device inherently provides friction and may include hooks, column 5 lines 50-58 for .

Claims 13 and 29 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman USPN 10,780,280 alone, or alternatively in view of Rasor et al. RE 30,366., in view of Karicherla et al. USPN 7,389,134

Applicant differs in reciting that the distal portion has a cylindrical shape whereas the Friedman distal portion has a conical shape. However a cylindrical shape would have been just as effective for anchoring the device as a conical shaped distal portion (see elements 410, 522 and 710 of Karicherla and thus would have been an obvious modification of shape known to the art.

Allowable Subject Matter
Claim 5 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1-9-2021 have been fully considered but they are not persuasive. As discussed in the body of rejections above, Applicant’s newly added language is not deemed to overcome the previous rejection under Friedman or further in view of Rasor. Applicant limitation that the pulse generator be position to be extending .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792